Citation Nr: 1452964	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal as the Board finds that additional development is required.  

The Veteran contends that he developed diabetes mellitus, type II and the complication of erectile dysfunction as result of his exposure to the herbicide Agent Orange while serving aboard the USS Hancock.  The Veteran specifically argues that he was exposed to herbicides from the contaminated drinking water, windborne contamination from land carried onto the ships, or the handling of bombs from supply ships.  He also contends that he spent one week on the U.S. Air Force Base at Udorn in Thailand during the summer of 1973.  His DD 214 reflects receipt of the Vietnam Service Medal; however, the records do not reflect any service in the Republic of Vietnam or Thailand.  Military personnel records reflect that the Veteran served in the U.S. Navy aboard the USS Hancock.  A March 2010 Personnel Information Exchange System (PIES) response shows that the USS Hancock operated in the official waters of the Republic of Vietnam.  A September 2010 formal finding memorandum reflects that the USS Hancock did not operate in the inland waters of Republic of Vietnam or that the ship was docked in Vietnam.  The Veteran asserts that the ship's deck logs, which are not currently of record, may provide evidence supporting his claim of herbicide exposure.  

The law provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2013).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Furthermore, the Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008) held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.

In addition, VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  The Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases, including the U.S. Air Force Base at Udorn.  Id.

As the Veteran alleges both service in the waters offshore the Republic of Vietnam and service in Thailand, which may have exposed him to herbicide agents, the Board finds that additional development is required.  On remand, the AOJ should verify whether the Veteran served at the U.S. Air Force Base at Udorn in Thailand.  The AOJ should also obtain the deck logs for the USS Hancock from 1970 to 1973.

The Board also finds that a new VA opinion is warranted.  The Veteran was afforded a VA examination in February 2011 to determine the etiology of any current diabetes mellitus, type II, and erectile dysfunction.  The VA examiner found that the Veteran had a current diagnosis of diabetes mellitus, type II, and that his erectile dysfunction was a complication of his diabetes mellitus, type II.  However, the VA examiner also opined that the Veteran's diabetes mellitus, type II, was at least as likely as not caused by or a result of Agent Orange exposure.  The VA examiner noted, as its rationale, that the Veteran was in Vietnam on the USS Hancock, was not on land in Vietnam but on land in Thailand and was in the coastal waters near Vietnam.  As there was no evidence that the Veteran had a verified period of service in Thailand or that the Veteran served in the inland waters of Vietnam, the VA's examiner's opinion is based on an inaccurate factual premise.  In addition, the opinion is inadequate, because it failed to provide a complete rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a clarifying VA opinion is required.  

Finally, the Board finds that the Veteran's service connection claim for erectile dysfunction as secondary to his diabetes mellitus, type II, is so inextricably intertwined with his service connection claim for diabetes mellitus as due to herbicide exposure, that both claims must be remanded before a decision can be rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request verification of the Veteran's service in Thailand, to include on the U.S. Air Force Base at Udorn during the summer of 1973.  All records requests and responses received must be documented in the claims file or electronic record and all pertinent follow-up should be undertaken.  

2.  The AOJ should attempt to obtain the deck logs of the USS Hancock from 1970 to 1973.  All records requests and responses received must be documented in the claims file or electronic record and all pertinent follow-up should be undertaken.  

3.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's diabetes mellitus, type II, and erectile dysfunction that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or electronic record.  

4.  After the above development has been completed, to the extent possible, the AOJ should obtain an addendum opinion to the February 2011 VA examination for the Veteran's diabetes mellitus by the same examiner or another appropriately qualified examiner, if she is not available.  The claims file, including a copy of this REMAND, should be made available to the examiner.  All appropriate testing should be conducted.  

After a review of the record on appeal, the examiner should respond to the following:

Is the Veteran's diabetes mellitus, type II, etiologically related to any incident of his active military service, to include any exposure to herbicides?  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

5.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



